Citation Nr: 0932080	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-39 994	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a headache disorder, to 
include as secondary to a service-connected residuals of a 
nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1971 to August 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
administrative decision by the Milwaukee RO that declined to 
reopen the Veteran's claim of service connection for a 
headache disorder.  In April 2008, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
associated with the claims file.  In July 2008, the Board 
reopened the claim and remanded the matter for additional 
development.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's headache disorder is related to his service; and it 
is not shown to have been caused or aggravated by his 
service-connected residuals of a nasal fracture.


CONCLUSION OF LAW

Service connection for a headache disorder, including as 
secondary to service-connected residuals of a nasal fracture, 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

Two February 2004 letters (prior to the RO's initial 
adjudication of this claim) informed the Veteran of evidence 
and information necessary to substantiate his claim, the 
information required of his to enable VA to obtain evidence 
in support of his claim, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claim.  While he did not receive timely (i.e., pre-
decisional) notice regarding disability ratings and effective 
dates of awards, he had ample opportunity to respond after 
such notice was ultimately given (see March 2006 
correspondence); regardless, such notice is not critical 
unless service connection is granted.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (Wherein the U.S. Supreme 
Court held, in essence, that except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b), 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue.) 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (pertinent VA records) has 
been secured.  The Veteran was afforded a VA examination to 
determine if there is a nexus between his current headaches 
and his service/headache complaints therein.  Regarding the 
secondary service connection theory of entitlement, a final 
rating decision in 1997 denied such claim.  VA's duty to 
assist by arranging for an examination/medical opinion does 
not attach unless a claim is reopened.  As the Veteran has 
presented no new and competent (medical) evidence suggesting 
that there might be a nexus between his headaches and his 
service connected residuals of nasal fracture, an examination 
to secure an opinion regarding the secondary service 
connection aspect of the claim is not necessary.  VA's duty 
to assist is met. 

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised and provides, in essence, that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs include a June 1973 treatment report that 
notes he had various symptoms including headaches; the 
diagnosis was viral syndrome.  In April 1974 he again 
complained of headaches and reported additional symptoms of 
nasal congestion and a productive cough.  There was no 
diagnosis; he was treated with Robitussin, Actifed, and 
aspirin.  

On October 1986 VA examination, the Veteran complained of 
headaches; there was no diagnosis provided as to such 
complaints.  

A January 2001 VA treatment report notes the Veteran was seen 
regarding worsening vision; he denied having headaches.  In 
May 2003, he complained of eye strain and headaches that he 
reported were associated with difficulty focusing while 
reading; the assessment was eye strain.  March and April 2004 
treatment records note his complaints of headaches.  One note 
contains an assessment of tension headaches.  On one occasion 
he described his headaches as frontal and between the eyes; 
he reported that he had these headaches since the 1970s.  On 
another occasion his headaches were right-sided and radiated 
to the right side of his neck.  In February 2005, he 
complained of mild, global pressure type headaches.  It was 
noted that the headaches were consistent with his normal 
headaches, and were controlled with APAP or ASA.  Records 
from August 2005 to December 2006 contain references to the 
Veteran's headaches and indicate that he discontinued taking 
a medication because he thought it was it was causing his 
headaches.  

During the April 2008 Travel Board hearing, the Veteran 
alleged that his headaches were due to his nasal fracture.  

On September 2008 VA examination, the Veteran was vague and 
somewhat evasive regarding where the headaches generally 
were, but it appeared that he had them in the back of his 
head and down to his upper trapezius muscles.  He pointed to 
the lower neck muscles as a source of the headaches.  He 
reported that he also had headaches in the frontotemporal 
area that could have a pounding quality sometimes accompanied 
by light blocking his vision, vomiting, and dizziness.  The 
examiner commented on the Veteran's medical history as shown 
by service and postservice records.  The diagnosis was 
headaches.  The examiner noted that given the medical records 
and the history the Veteran provided, the headaches appeared 
to be consistent with tension headaches at times and migraine 
headaches at other times.  He added that although there were 
episodes of headaches documented in recent years there were 
no specific headaches of a free standing nature outside of 
one episode of a headache accompanying a viral syndrome.  The 
examiner noted that this was a typical symptom for viral 
syndrome along with multiple other symptoms and could not be 
given a discrete diagnosis of migraine or other type of 
headache.  The Veteran alternately complained of neck type 
pain that he called headaches and pain in the head.  The 
examiner opined that these current conditions were not as 
likely as not the same condition, or related to the condition 
that the Veteran had in service, as there were no such 
conditions diagnosed in the medical records from his military 
duty.

The Veteran alleges that his current headaches are related to 
his service, and specifically the headaches therein.  His 
STRs show that he complained of headaches on 2 occasions and 
that in both instances they were associated with other 
symptoms such as congestion and a cough.  On September 2008 
VA examination, a headache disorder was diagnosed, but the 
examiner opined that it was unrelated to the headaches the 
Veteran experienced in service.  He provided a rationale for 
his opinion based on the examination, evidence of record, and 
the history the Veteran reported, specifically that the 
headaches were noted to have different characteristics (and 
potential etiology identified in treatment records).  Thus, 
the Board finds this opinion both probative and persuasive. 

There is no competent (medical) evidence that supports a 
finding of a nexus between the Veteran's current headaches 
and his service.  While he may believe there is such a nexus, 
the matter of a nexus between current headaches and 
complaints in service is a medical question that is not 
capable of being answered by lay observation.  Since the 
Veteran is not shown to have any medical training or 
expertise to provide an opinion regarding medical causation, 
his opinion in this matter is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

During the April 2008 hearing, the Veteran argued in the 
alternative that his headaches are secondary to his service-
connected residuals of a nasal fracture.  The three threshold 
requirements that must be met to establish secondary service 
connection are: 1) There must be competent evidence of a 
medical diagnosis of the disability for which service 
connection is sought; 2) There must be a disability that is 
already service connected; and 3) There must be competent 
evidence that establishes that the disability for which 
service connection is sought was caused or aggravated by the 
service-connected disability.

Regarding the matter of secondary service connection, it is 
noteworthy that a final rating decision in August 1997 
addressed this theory of entitlement, and denied the 
secondary service connection claim, as it was not shown that 
there was a nexus between the service-connected residuals of 
a nasal fracture and any headaches.  The Veteran was advised 
of the determination at the Travel Board hearing, and that 
competent evidence of such a nexus was necessary to 
substantiate the claim based on the alleged secondary 
service-connection theory of entitlement.  He has presented 
no such evidence.  His own opinion relating his claimed 
headache disorder to his service-connected nasal fracture 
residuals is not competent evidence.  See Espiritu, supra; 
Jandreau, supra. 2007).  Consequently service connection for 
a headache disorder as secondary to service connected 
residuals of nasal fracture must remain denied.

As there is no competent (medical) evidence of a nexus 
between the Veteran's claimed headache disorder and either 
his service/headache complaints therein or his service 
connected nasal fracture residuals, the preponderance of the 
evidence is against his claim.  Accordingly, service 
connection for a headache disorder, to include as secondary 
to service-connected residuals of a nasal fracture must be 
denied.


ORDER

Service connection for a headache disorder, to include  as 
secondary to service-connected residuals of a nasal fracture 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


